Citation Nr: 1023613	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  04-02 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic posttraumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from June 1960 to April 1961.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which denied 
service connection for posttraumatic stress disorder (PTSD).  
In October 2007, the Board denied service connection for 
PTSD.  The Veteran subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  

In March 2009, the Court granted the Parties' February 2009 
Joint Motion for Remand; vacated the October 2007 Board 
decision; and remanded the Veteran's appeal to the Board for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

In March 2009, the Court granted the Parties' February 2009 
Joint Motion for Remand and remanded the Veteran's claim of 
entitlement to service connection for PTSD to the Board for 
additional action as directed by the Joint Motion.  The Joint 
Motion conveys the Veteran should be provided notice of the 
VA's duty to assist her in developing her claim of 
entitlement to service connection for PTSD based upon 
inservice personal assault including sexual harassment.  
Therefore, the Board has no discretion and must remand the 
instant appeal for compliance with the Court's March 2009 
Order granting the Parties' Joint Motion to Remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998); see also 
Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding 
that the duty to ensure compliance with the Court's order 
extends to the terms of the agreement struck by the Parties 
that forms the basis of the Joint Motion to Remand).  
An October 2000 VA treatment record states that the Veteran 
was in receipt of Social Security Administration (SSA) 
disability benefits.  Documentation of the Veteran's SSA 
award of disability benefits, if any, and the evidence 
considered by the SSA in granting or denying the Veteran's 
claim is not of record.  The Court has clarified that the 
VA's duty to assist the Veteran includes an obligation to 
obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. 
App. 181, 187-188 (1992).  

The Veteran was afforded a VA psychiatric examination for 
compensation purposes in September 2001.  The examination was 
conducted without the benefit of the Veteran's service 
treatment records.  When the examiner subsequently reviewed 
the service treatment records, she noted that:

Further review of service [treatment] 
records reveal that patient became 
pregnant while in the service.  There is 
no record of psychiatric problems in the 
documents that I reviewed.  

The examiner did not clarify whether the service treatment 
records supported or negated the existence of an etiological 
relationship between the Veteran's claimed inservice sexual 
harassment and her chronic PTSD.  The VA's duty to assist 
includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that an additional VA psychiatric 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  The notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2009) are to 
be fully met.  The Veteran must be 
specifically notified that inservice 
personal assault including sexual 
harassment may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. 
§ 3.304(f)(4) (2009).  

2.  Contact the SSA and request that it 
provide documentation of the Veteran's 
award of disability benefits or the 
denial thereof and copies of all records 
developed in association with the 
decision for incorporation into the 
record.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and etiology 
of her chronic PTSD.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner should identify the specific 
stressor or stressors supporting her PTSD 
diagnosis.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
PTSD had its onset during active service; 
is etiologically related to the Veteran's 
subjective history of inservice sexual 
harassment; or otherwise originated 
during or is causally related to her 
active service.  The examiner should also 
opine as to whether a personal assault 
occurred in service.  In that regard, it 
is noted that in October 2000, the 
Veteran reported behavior changes after 
the assault, to include alcohol use.  Her 
friend and a niece also submitted 
statements concerning the changes they 
saw in her after her military service.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4.  Then readjudicate the issue of the 
Veteran's entitlement to service 
connection for chronic PTSD.  If the 
benefit sought on appeal remains denied, 
the Veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

